t c no united_states tax_court deere company and consolidated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date for each of the taxable years ended date through the total income that p a consolidated_group of corporations reported in its consolidated_return included amounts from the operations during each of those taxable years that the parent of p parent conducted through its foreign branches parent’s for- eign branch operations in calculating the consoli- dated tax shown in the consolidated_return for the taxable_year at issue ended date p claimed a credit_for_increasing_research_activities under sec_41 i r c in calculating that credit p elected the alternative_incremental_research_credit prescribed by sec_41 i r c in determining that alternative credit for the taxable_year at issue p calculated under sec_41 i r c its average annual gross_receipts for the taxable years preceding that taxable_year by using the total income that it reported in its consolidated_return for each of those years reduced by the amounts included therein for each of those years from parent’s foreign_branch operations held in determining the alternative_research_credit under sec_41 i r c and thus the credit to which p is entitled under sec_41 i r c p is required to include in the calculation under sec_41 i r c of its average annual gross re- ceipts for the taxable years preceding the taxable_year at issue the amounts for each of those years from parent’s foreign_branch operations laurence m bambino michael b shulman richard john gagnon jr and douglas r mcfadyen for petitioner reid michael huey for respondent opinion chiechi judge this case is before us on the motion for summary_judgment of respondent respondent’s motion and the motion for summary_judgment of deere co and consolidated subsidiaries petitioner’s motion we shall grant respondent’s motion and we shall deny petitioner’s motion background at the time of the filing of the petition petitioner maintained its principal office in illinois at all relevant times petitioner manufactured distributed and financed a full line of agricultural equipment a variety of commercial and consumer equipment and a broad range of equipment 1we shall refer to the consolidated_group of deere co and consolidated subsidiaries as petitioner for construction and forestry and other products and provided various services to a worldwide market during each of petitioner’s taxable years ended date through petitioner’s operations were organized and reported in the following four major business segments agricultural equipment petitioner’s agricultural equipment division commercial and consumer equipment petitioner’s commercial and consumer equipment division construction and forestry and credit during each of those taxable years petitioner received income from operations conducted inter alia through branches in germany italy and switzerland that deere co deere the parent_corporation of petitioner owned we shall sometimes refer to the operations conducted through deere’s branches in germany italy and switzerland as deere’s foreign_branch operations deere commenced deere’s foreign_branch operations in germany deere’s german branch operations in at all relevant times deere’s german branch operations which were the largest of deere’s foreign_branch operations were primarily part of petitioner’s agricultural equipment division deere’s german branch operations included the following factories or offices that deere operated a tractor factory in mannheim germany a combine factory in zweibruken germany a cab factory and a parts depot in bruchsal germany and a german domestic sales office and a european general office in mannheim germany deere’s german branch operations also included the following entities john deere intl gmbh jdig and maschinenfabrik kemper gmbh co kg kemper at all relevant times jdig a corporation that deere incorporated in in germany and wholly owned had offices in mannheim germany jdig operated initially as a marketing organization for export sales outside of germany and thereafter as an office for administrative billing and central services for the european operations of deere deere filed form_8832 entity classification election form in which it elected to treat jdig effective as of date as a foreign eligible_entity with a single owner to be disregarded as a n entity separate from deere respon- dent approved that election we shall sometimes refer to a foreign eligible_entity with a single owner that is to be disre- garded as a separate_entity as a disregarded_entity since date deere and petitioner have treated the activities of the disregarded_entity jdig as a foreign_branch of deere and reported in the consolidated tax_return form_1120 u s_corporation income_tax return that petitioner filed for each taxable_year petitioner’s consolidated_return any income and expenses of jdig as deere’s income and expenses at all relevant times kemper a limited_partnership formed in in germany manufactured attachments for various farm equipment at a factory and offices in stadtlohn germany at those times deere was a limited_partner of kemper and as such owned directly more than percent of kemper maschinenfabrik kemper-verwaltungs and beteiligungs gmbh mkvb a subsidiary of deere organized in germany that deere wholly owned directly was the general_partner of kemper at all relevant times deere and petitioner have treated kemper as a foreign_branch and mkvb as if it were a disregarded_entity thus petitioner has reported in peti- tioner’s consolidated_return any respective income and expenses of kemper and mkvb as deere’s income and expenses we shall sometimes refer to all of deere’s german branch operations including the operations of jdig kemper and mkvb as deere’s german branch during petitioner’s taxable_year ended date the year at issue deere’s german branch excluding the respective operations of jdig and kemper had approximately big_number employees of whom approximately big_number were salaried employees 2kemper was formed after deere acquired a company in that was subsequently reorganized into kemper 3jdig and kemper were very small operations within deere’s german branch when measured by gross_receipts and other income items and incurred approximately dollar_figure million of wage salary and benefit expenses during each of petitioner’s taxable years ended date through the operations within deere’s german branch maintained separate books_and_records during each of those taxable years those german branch operations other than the respective operations of jdig and kemper comprised one or more permanent establishments as provided in article of the conven- tion for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes u s -f r g date s treaty doc no u s -german treaty we shall refer to a permanent_establishment as provided in article of the u s - german treaty as a u s -german treaty permanent_establishment at all relevant times deere’s foreign_branch operations in italy and switzerland were significantly smaller than deere’ sec_4the parties stipulated that during each of the taxable years ended date through the operations within deere’s german branch other than the respective operations of jdig and kemper constituted one or more u s -german treaty permanent establishments the parties were unable to agree as to whether during each of those years deere’s respective foreign_branch operations in italy and switzerland discussed below constituted one or more permanent establishments under the respective u s treaties with those countries the parties agree that that factual dispute is not material to our deciding the issue presented in the parties’ respective motions for summary_judgment the parties further agree that if we were to conclude which we do not that that factual dispute is material to our deciding that issue we should deny those motions and hold a trial to resolve that dispute german branch deere’s foreign_branch operations in italy which deere began in were part of deere’s agricultural equipment division those operations consisted largely of a marketing and sales office in milan italy that deere operated for the sales of agricultural equipment primarily in italy we shall some- times refer to all of deere’s operations in italy as deere’s italian branch deere’s foreign_branch operations in switzerland consisted of a small branch office in schaffhausen switzerland and john deere intl gmbh jdis deere established the small branch office in and has operated it as part of petitioner’s commercial and consumer equipment division deere established jdis a limited_liability_company that deere organized in in switzerland and wholly owned in order to serve as the successor to jdig in conducting the export sales and marketing operations for petitioner’s agricultural equipment division outside germany deere filed form_8832 in which it elected to treat jdis effective as of date as a disregarded_entity ie an entity to be disregarded as an entity separate from deere respondent approved that election since date deere and petitioner have treated the activities of the disregarded_entity jdis as a foreign_branch of deere and reported in petitioner’s consolidated_return any income and expenses of jdis as deere’s income and expenses we shall sometimes refer to all of deere’s operations in switzerland including the operations of jdis as deere’s swiss branch during petitioner’s taxable_year ended date deere paid_or_accrued foreign_income_taxes of approximately dollar_figure million with respect to its foreign_branch operations in germany italy and switzerland a substantial portion of which was paid_or_accrued on account of german income taxes petitioner timely filed petitioner’s consolidated_return for the taxable_year ended date we shall refer to petitioner’s consolidated_return for the taxable_year ended date as the return in that return petitioner reported on page line the following line 1a 1b 1c description gross_receipts or sales less returns and allowances balance ie gross_receipts or sales less returns and allowances or net gross_receipts amount dollar_figure big_number big_number in the return petitioner also reported on page line sec_2 and the following line description cost_of_goods_sold from schedule a cost_of_goods_sold line gross_profit ie net gross_receipts from line 1c minus cost_of_goods_sold from line amount dollar_figure big_number 5the corporations that made up petitioner were at all rele- vant times accrual basis taxpayers in the return petitioner also reported on page line sec_4 through the following line description dividends from schedule c dividends and special_deductions interest gross rents gross royalties capital_gain_net_income from schedule d capital_gains_and_losses net gain_or_loss from form_4797 sales of business property part ii line other income amount dollar_figure big_number big_number big_number big_number big_number in the return petitioner reported on page line as total income the total ie dollar_figure of the amounts listed above that it reported on page line sec_3 through of that return that total and those amounts included the amounts if any from the operations during the taxable_year ended date that deere conducted through deere’s german branch deere’s italian branch and deere’s swiss branch 6for each of the taxable years ended date through the total income that petitioner reported on page line of petitioner’s consolidated_return which was the total of the amounts that petitioner reported on page line sec_3 through of each of those returns included the amounts if any from the operations during each of those taxable years that deere conducted through deere’s german branch deere’s italian branch and deere’s swiss branch except with respect to the computation of the credit_for_increasing_research_activities under sec_41 in calculating the consolidated tax shown in the return petitioner included all of the income and all of the expenses from deere’s operations through deere’s german branch deere’s italian branch and deere’s swiss branch in calculating the consolidated tax shown in the return petitioner claimed as a foreign_tax_credit a substantial portion of the dollar_figure million of foreign_income_taxes that deere paid_or_accrued with respect to those foreign_branch operations in calculating the consolidated tax shown in the return petitioner also claimed a credit of dollar_figure under sec_41 in calculating that credit petitioner elected the alternative_incremental_research_credit prescribed by sec_41 in determining the alternative_incremental_research_credit for the taxable_year ended date petitioner calcu- lated under sec_41 its average annual gross_receipts 7unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue 8except with respect to the computation of the credit under sec_41 for each of the taxable years ended on or before date during which deere conducted operations through deere’s german branch deere’s italian branch and or deere’s swiss branch petitioner included all of the income and all of the expenses from any such operations in calculating the consolidated tax reported in petitioner’s consolidated_return for each such year for the 4-year period preceding that year to be dollar_figure petitioner calculated that amount of average annual gross re- ceipts by averaging the following total annual gross_receipts for each of those years taxable_year ended oct total annual gross_receipts dollar_figure big_number big_number big_number in determining the total annual gross_receipts listed above for each of the taxable years preceding the taxable_year ended date and the average annual gross_receipts for those years petitioner used the total income that it reported on page line of petitioner’s consolidated_return for each of those years9 and reduced that total income for each of those years by the following total of a gross_receipts less returns and allowances and b other income items for each of those years from the operations that deere conducted though deere’s german branch deere’s swiss branch and deere’s italian branch total annual gross_receipts of deere’s foreign branches 9the total income that petitioner reported on page line of petitioner’s consolidated_return for each of the taxable years preceding the taxable_year ended date was equal to the total of the amounts that it reported on page line sec_3 through of each of those returns taxable_year ended oct total annual gross_receipts of deere’s foreign branches dollar_figure big_number big_number big_number respondent issued a notice_of_deficiency to petitioner for the taxable_year ended date notice dollar_figure in that notice respondent disallowed the credit under sec_41 that petitioner claimed in the return that was because respondent determined that in calculating that credit petitioner had erroneously excluded from the computation of its average annual gross_receipts for the taxable years preceding the taxable_year ended date the following total annual gross_receipts of deere’s foreign branches taxable_year ended oct total annual gross_receipts of deere’s foreign branches dollar_figure big_number big_number big_number in the notice respondent determined that petitioner’s average annual gross_receipts for the taxable years preceding the taxable_year ended date was dollar_figure 10the notice also pertained to other taxable years that are not at issue here 11respondent calculated the average annual gross_receipts for the 4-year period preceding the taxable_year ended date by averaging the following total annual gross_receipts of continued and not the dollar_figure that petitioner reported in the return discussion we must decide whether petitioner is required to include in the calculation under sec_41 of its average annual gross_receipts for the taxable years preceding the taxable_year ended date the total annual gross_receipts of deere’s foreign branches for each of those preceding taxable yearsdollar_figure before considering that issue of first impression we shall set forth some background that will be helpful in under- continued petitioner which included total annual gross_receipts of deere’s foreign branches taxable_year ended oct total annual gross_receipts dollar_figure big_number big_number big_number respondent’s computation of the total annual gross_receipts listed above for each of the years preceding the taxable_year ended date and the average annual gross_receipts for those years not only included total annual gross_receipts of deere’s foreign branches for each of the taxable years ended date through but also reflected certain other adjust- ments that respondent made in the notice and that are not in dispute 12petitioner is required to calculate under sec_41 its average annual gross_receipts for the taxable years preced- ing the taxable_year ended date in order to compute the alternative_incremental_research_credit under sec_41 and thus the credit under sec_41 to which it is entitled for the taxable_year at issue ended date standing the parties’ respective arguments and in deciding that issue as pertinent here sec_38 allows as a credit against the taxes imposed for a taxable_year by subtitle a relating to income taxes chapter of the code chapter the amount of the current_year business creditdollar_figure sec_38 defines the term the amount of the current_year_business_credit as the sum of certain credits listed in that section including the research_credit credit_for_increasing_research_activities determined under sec_41 see sec_38 congress first allowed a credit_for_increasing_research_activities in when it enacted sec_44f into the code economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_241 in allowing that credit congress provided incen- tives for greater private activity in research in order to stimulate a higher rate of capital formation and to increase productivity h rept pincite 1981_2_cb_352 s rept pincite 1981_2_cb_412 the credit_for_increasing_research_activities that congress enacted as sec_44f was redesignated by congress in as sec_30 of the code deficit_reduction_act_of_1984 publaw_98_369 sec 13as pertinent here and as discussed infra note a credit under sec_38 is not allowed against all of the taxes imposed by chapter see eg sec_1_882-1 income_tax regs c 98_stat_826 and was reenacted and redesignated by congress in as sec_41 of the code tax_reform_act_of_1986 publaw_99_514 sec d stat in connection with the latter reenactment congress indicated that the purpose of enacting the credit in was to encourage business firms to perform the research necessary to increase the innovative qualities and efficiency of the u s economy h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 when congress first enacted the credit_for_increasing_research_activities in as sec_44f the calculation of the credit was based on expenditures with respect to qualified_research specifically then sec_44f allowed as a credit for the taxable_year an amount equal to percent of the excess if any of the qualified_research_expenses for the taxable_year over the base_period_research_expenses then sec_44f defined the term qualified_research_expenses to mean the sum of certain amounts with respect to qualified_research as defined in then sec_44f that were described in then sec_44f and that were paid_or_incurred by the taxpayer during the taxable_year in carrying on any trade_or_business of the taxpayer for this purpose qualified_research did not include research con- ducted outside the united_states see then sec_44f in limiting the expenditures with respect to research on which the credit under then sec_44f was to be computed to expenditures with respect to certain research in the united_states congress indicated that expenditures_for research which is conducted outside the united_states do not enter into the credit computa- tion whether or not the taxpayer is located or does business in the united_states the test is whether the laboratory experiments etc actually take place in this country h rept supra pincite c b pincite when congress first enacted the credit_for_increasing_research_activities in as sec_44f congress intended to prevent artificial increases in research expenditures in partic- ular through the shifting of expenditures in the case of intracompany transactions among a controlled_group of corpora- tions or otherwise related_persons including partnerships proprietorships and any other trades_or_businesses whether or not incorporated that were under common_control of the taxpayer specifically congress provided special rules in then sec_44f to ensure that the credit was allowed only where there were actual increases in qualified_research expenditures_for the taxable yeardollar_figure see id pincite c b pincite s 14then sec_44f created a so-called aggregation-of- expenditures rule aggregation rule pursuant to that rule in determining the amount of the credit under then sec_44f a all members of the same controlled_group_of_corporations within the meaning of then sec_44f were to be treated as a single_taxpayer and b under regulations prescribed by the secretary_of_the_treasury secretary all trades_or_businesses continued rept supra pincite c b pincite when congress reenacted and redesignated the credit_for_increasing_research_activities in as sec_41 it re- tained inter alia the approach of calculating the credit on the basis of expenditures with respect to qualified_research see then sec_41 excluding from qualified_research research conducted outside the united_states ie foreign research see then sec_41 and ensuring that the credit was allowed only where there were actual increases in qualified_research expenditures in particular in the case of intracompany transactions among a controlled_group of corpora- tions or otherwise related_persons including partnerships proprietorships and any other trades_or_businesses whether or continued whether or not incorporated under common_control within the meaning of then sec_44f were to be treated as a single_taxpayer and the credit if any allowable by then sec_44f to each such member and to each such person was to be its propor- tionate share if any of the qualified_research_expenses giving rise to the credit 15specifically when congress reenacted and redesignated the credit_for_increasing_research_activities in as sec_41 then sec_41 included in the computation of that credit for a taxable_year percent of the excess if any of the qualified_research_expenses for the taxable_year over the base_period_research_expenses at that time congress also allowed for the first time in then sec_41 percent of the basic_research_payments determined under sec_41 to be included in the computation of the credit petitioner does not claim any credit under sec_41 calculated by reference to basic_research_payments determined under sec_41 see sec_41 not incorporated that were under common_control of the taxpayer see then sec_41 in congress made a change to the computation of the credit_for_increasing_research_activities under sec_41 that is material to the issue in the parties’ respective motions for summary judgmentdollar_figure see omnibus budget reconciliation act of publaw_101_239 sec b stat specifically in congress decided to base the calculation of that credit on not only expenditures with respect to qualified_research but also gross receiptsdollar_figure congress gave the following explanation for that decision in extending the research_credit the committee wished to respond to the criticism that the incentive effect of the present-law research_credit was dimin- ished as a result of the method of computing the tax- payer’s base_amount critics have noted that although an increase in research expenditures resulted in a taxpayer receiving a larger credit for that year it also resulted in higher base_period amounts and there- fore smaller credits in the following three years as a consequence the present-law credit’s marginal incen- tive effect provided in the first year was largely offset in the following three years the committee therefore modified the method of calculating a tax- 16other changes that congress made to sec_41 in are not material to the issue that we must decide 17in congress did not change then sec_41 that congress had enacted into the code in and that allowed for the first time percent of the basic_research_payments deter- mined under then sec_41 to be included in the computa- tion of the credit_for_increasing_research_activities see supra note nor did congress change in the definition of foreign research in then sec_41 or the aggregation rule in then sec_41 payer’s base_amount in order to enhance the credit’s incentive effect the committee did wish however to retain an incremental credit structure in order to maximize the credit’s efficiency by not allowing to the extent possible credits for research that would have been undertaken in any event although the committee believes it is important to readjust the base_amount annually in a way which does not undercut the incentive effect of the credit which occurs when a firm’s base is adjusted solely by refer- ence to its own prior levels of research spending the committee also determined it was appropriate that the base adjustments reflect firm-specific factors by adjusting each taxpayer’s base to its own experience the committee wanted to make the credit widely avail- able at the lowest possible revenue cost because businesses often determine their research budgets as a fixed percentage of gross_receipts it is appropriate to index each taxpayer’s base_amount to average growth in its gross_receipts by so adjusting each taxpayer’s base_amount the committee believes the credit will be better able to achieve its intended purpose of rewarding taxpayers for research expenses in excess of amounts which would have been expended in any case using gross_receipts as an index firms in fast- growing sectors will not be unduly rewarded if their research intensity as measured by their ratio of qualified_research to gross_receipts does not corre- spondingly increase likewise firms in sectors with slower growth will still be able to earn credits as long as they maintain research expenditures commensu- rate with their own sales growth adjusting a taxpayer’s base by reference to its gross_receipts also has the advantage of effectively indexing the credit for inflation and preventing tax- payers from being rewarded for increases in research spending that are attributable solely to inflation h rept pincite0 dollar_figure 18there was no provision relating to the credit under sec_41 in the bill that the u s senate passed see h_r 101st cong as passed by senate date see also h conf continued as changed by congress in and as in effect for the year at issue sec_41 provides that for purposes of sec_38 the research_credit determined under sec_41 for the taxable_year is an amount equal to the sum of percent of the excess if any of a the taxpayer’s qualified_research_expenses for the taxable_year over b the base_amount and percent of the taxpayer’s basic_research_payments determined under sec_41dollar_figure as enacted by congress in and as in effect for the year at issue sec_41 defines the term base_amount to mean the product of the fixed-base percentage20 and the aver- age annual gross_receipts of the taxpayer for the taxable years preceding the taxable_year for which the credit is being deter- mined credit_year dollar_figure continued rept pincite 19see supra note sec_41 defines the term fixed-base percentage to mean generally the percentage that the aggregate qualified_research_expenses of the taxpayer for taxable years beginning after date and before date is of the aggregate gross_receipts of the taxpayer for those taxable years sec_41 provides that in no event is the fixed-base percent- age to exceed percent sec_41 provides that in no event is the base_amount to be less than percent of the qualified_research_expenses for the credit_year when congress decided in to base the computation of the credit_for_increasing_research_activities on not only expendi- tures with respect to qualified_research but also gross_receipts congress enacted sec_41 into the codedollar_figure then sec_41 provided gross_receipts --for purposes of this subsection c of sec_41 relating to base_amount gross_receipts for any taxable_year shall be reduced by returns and allowances made during the taxable_year in the case of a foreign_corporation there shall be taken into account only gross_receipts which are effec- tively connected with the conduct of a trade or busi- ness within the united_states in changing in the computation of the credit_for_increasing_research_activities congress generally followed with certain modifications the provision relating to that credit in the bill of the u s house of representatives house bill provi- sion dollar_figure see h conf rept pincite conference_report in describing the house bill provision the conference 22in congress also enacted sec_41 entitled consistent treatment of expenses required into the code specifically then sec_41 required that qualified_research_expenses be taken into account in computing the fixed- base percentage on a basis consistent with the determination of qualified_research_expenses for the credit_year then sec_41 authorized the secretary to prescribe regulations in order to prevent distortions in the calculation of the taxpayer’s qualified_research_expenses or gross_receipts caused by a change in accounting methods that the taxpayer used between the current_year and a year taken into account in computing the taxpayer’s fixed-base percentage in congress redesignated then sec_41 as sec_41 see infra note 23see supra note report stated inter alia the house bill provides that a foreign affiliate’s gross_receipts which are not effectively connected with the conduct_of_a_trade_or_business in the united_states do not enter into the computation of the credit id at dollar_figure in congress enacted new sec_41 into the code effective for taxable years that began after june dollar_figure small_business job protection act of publaw_104_ sec c f 110_stat_1774 that section allows a taxpayer to elect an alternative method of computing the credit under sec_41 and establishes a three-tiered formula for making that alternative computation petitioner made the election under sec_41 for the taxable_year at issue ended october dollar_figure as in effect for the year at issue sec_41 pro- vides that the credit_for_increasing_research_activities deter- 24the report of the u s house of representatives contained language relating to its proposed change in to the computa- tion of the credit under sec_41 that is identical to the lan- guage in the conference_report quoted in the text see h rept pincite3 25when congress enacted new sec_41 into the code in it redesignated then sec_41 entitled consistent treatment of expenses required and then sec_41 entitled gross_receipts as sec_41 and respectively 26pursuant to sec_41 petitioner’s election ap- plies to the taxable_year at issue and all succeeding taxable years unless revoked with the consent of the secretary mined under sec_41 is equal to the sum of dollar_figure percent of so much of the qualifying research expenses for the taxable_year as exceed sec_1 percent of the average described in sec_41 ie the average annual gross_receipts of the taxpayer for the taxable years preceding the credit_year but does not exceed percent of that average percent of so much of those expenses as exceed sec_1 percent of that average but does not exceed percent of that average and dollar_figure percent of so much of those expenses as exceed sec_2 percent of that average see sec_41 in congress changed the definition of foreign research in sec_41 to read any research conducted outside the united_states the commonwealth of puerto rico or any possession_of_the_united_states congress thereby expanded the definition of qualified_research in sec_41 to include certain research conducted in not only the united_states but also the commonwealth of puerto rico and any possession_of_the_united_states see ticket to work and work incentives improvement act of act publaw_106_170 113_stat_1919 when congress expanded in the definition of qualified_research in sec_41 to include certain research conducted in not only the united_states but also the commonwealth of puerto rico and any possession_of_the_united_states congress added the following phrase at the end of sec_41 entitled gross_receipts the commonwealth of puerto rico or any possession_of_the_united_states dollar_figure see act sec_502 sec_41 as amended in and as in effect for the year at issue provides gross_receipts --for purposes of this subsection c of sec_41 relating to base_amount gross_receipts for any taxable_year shall be reduced by returns and allowances made during the taxable_year in the case of a foreign_corporation there shall be taken into account only gross_receipts which are effec- tively connected with the conduct of a trade or busi- ness within the united_states the commonwealth of puerto rico or any possession_of_the_united_states the foregoing background gives context to the respective positions and arguments of the parties on the sole issue that we must decide before considering those positions and arguments we note that our review of the filings that the parties made with respect to their respective motions for summary_judgment raised certain questions that we gave the parties an opportunity to address at a hearing court’s hearing dollar_figure after that hearing 27the changes that congress made in to sec_41 and c were generally effective with respect to amounts paid_or_incurred after date see ticket to work and work incentives improvement act of publaw_106_170 113_stat_1920 28before the court’s hearing respondent filed respondent’s motion and a memorandum of law in support of that motion petitioner then filed petitioner’s motion and a memorandum of law in support of that motion and in opposition to respondent’s motion thereafter respondent filed a memorandum of law in opposition to petitioner’s motion petitioner then filed a reply continued petitioner filed a motion for leave to file a supplemental memorandum of law we granted that motion and allowed petitioner to file a supplemental memorandum of law petitioner’s supplemen- tal memorandum we also allowed respondent to file a supplemen- tal memorandum of law respondent’s supplemental memorandum we consider now the respective positions and arguments of the parties on the issue presented it is petitioner’s position that in calculating the alternative incremental credit under sec_41 alternative sec_41 credit petitioner is not required to include in the computation of the average de- scribed in sec_41 ie its average annual gross_receipts for the taxable years preceding the taxable_year ended date the total annual gross_receipts of deere’s foreign branches for each of those preceding_taxable_years it is respondent’s position that petitioner is required to do so petitioner maintains in petitioner’s filings and peti- tioner’s supplemental memorandum and respondent no longer disputes that sec_41 does not provide a definition of the continued to respondent’s memorandum in opposition to petitioner’s motion we shall refer to the filings that petitioner made and the filings that respondent made before the court’s hearing took place as petitioner’s filings and respondent’s filings respec- tively term gross_receipts used in sec_41dollar_figure petitioner fur- ther maintains in petitioner’s filings and petitioner’s supple- mental memorandum and respondent continues to dispute that we should interpret the term gross_receipts in sec_41 b to exclude the total annual gross_receipts of deere’s foreign branches according to petitioner the struc- ture of the statute and its legislative_history demonstrate that congress did not intend to include such receipts 29in respondent’s filings respondent argued that sec_41 provides an expansive definition of the activities or sources of income to be included in gross_receipts under sec_41 and that there are only two stated exceptions to the definition of gross_receipts that are identified in sec_41 in respondent’s supplemental memorandum respondent states re- spondent agrees that the scope of gross_receipts is not entirely clear and unambiguous 30as discussed previously sec_41 states the average annual gross_receipts of the taxpayer for the taxable years preceding the taxable_year for which the credit is being determined it is necessary for petitioner to calculate under sec_41 that average in order to compute under sec_41 the alternative sec_41 credit see supra note 31petitioner advanced its arguments about the structure of the statute and congress’s intent in enacting that statute in petitioner’s filings petitioner reaffirms those arguments in petitioner’s supplemental memorandum albeit in somewhat differ- ent language than petitioner used in petitioner’s filings respondent maintains and petitioner disputes that in peti- tioner’s supplemental memorandum petitioner modified an argument advanced in petitioner’s filings and thus advances a new argument that it did not advance in petitioner’s filings according to petitioner petitioner does not take the position that amounts should be excluded from gross_receipts for purposes of sec_41 merely because they are foreign source continued we turn first to petitioner’s argument that the structure of the statute demonstrates that congress did not intend peti- tioner to include the total annual gross_receipts of deere’s foreign branches in calculating under sec_41 peti- tioner’s average annual gross_receipts for the taxable years preceding the taxable_year at issue in support of that argu- ment petitioner asserts because sec_41 does not provide a comprehensive definition of gross_receipts no negative implication should be drawn from the absence of a similar express exclusion in the case of an unincorporated foreign_branch as appears in the second sentence of sec_41 in the case of a foreign_corporation rather because the r e credit is calculated for all commonly controlled corporations and unincorporated trades_or_businesses under sec_41 it follows that foreign gross_receipts from a foreign trade_or_business such as a foreign_branch operation should be continued within the meaning of sections or conversely included in gross_receipts merely because they are u s source while petitioner concedes that the point was not adequately addressed in petitioner’s filings and that petitioner’s counsel who spoke at the court’s hearing at times erroneously represented petitioner’s position petitioner does not believe that its position in this regard constitutes a change or modification from that set forth in petitioner’s filings throughout its filings petitioner made clear that the amounts it was seeking to exclude from gross_receipts were first and foremost only those related to its foreign branches we need not resolve the parties’ disagreement over whether petitioner advances a new argument in petitioner’s supplemental memorandum we address herein the arguments that are the linch- pins of petitioner’s position on the issue presented excluded just as the second sentence of sec_41 expressly does for a foreign_corporation we reject petitioner’s argument that the structure of sec_41 in particular the second sentence of sec_41 and sec_41 shows that congress did not intend to require it to include in the calculation under sec_41 the total annual gross_receipts of deere’s foreign branches when congress first enacted the credit_for_increasing_research_activities in as sec_44f congress intended to prevent artificial increases in research expenditures in partic- ular through the shifting of expenditures in the case of intracompany transactions among a controlled_group of corpora- tions or otherwise related_persons including partnerships proprietorships and any other trades_or_businesses whether or not incorporated that were under common_control of the taxpayer to do so congress provided the aggregation rule in then sec_44f to ensure that the credit was allowed only where there were actual increases in qualified_research expenditures_for the taxable_year see h rept supra pincite c b pincite s rept supra pincite c b pincite- in when congress enacted the credit for increasing 32as pertinent here the second sentence of sec_41 states in the case of a foreign_corporation there shall be taken into account only gross_receipts which are effectively connected with the conduct_of_a_trade_or_business within the united_states see infra note research activities as sec_44f and in when it changed the basis of calculating that credit and retained the aggregation rule in sec_41 congress was familiar with the concepts of controlled_group_of_corporations and all trades or busi- nesses whether or not incorporated which are under common_control see then sec_44f sec_41 as pertinent here congress provided in then sec_44f and sec_41 that under regulations prescribed by the secretary in determining the amount of the credit under sec_41 all trades_or_businesses whether or not incorporated which are under common_control are to be treated as a single_taxpayer and the credit_for_increasing_research_activities if any allowable to each such person is to be its proportionate share of the qualified_research_expenses giving rise to the credit congress mandated in then sec_44f and sec_41 the regulations prescribed under this subparagraph b of then sec_44f and b of sec_41 relating to all trades_or_businesses whether or not incorporated which are under common_control shall be based on principles similar to the principles which apply in the case of subparagraph a of then sec_44f and sec_41 relating to a controlled_group_of_corporations in other words congress directed in then sec_44f and sec_41 that principles similar to the principles in then sec_44f and sec_41 which apply 33see supra note in determining the amount of the credit_for_increasing_research_activities in the case of a controlled_group_of_corporations are to apply in determining the amount of the credit in the case of all trades_or_businesses whether or not incorporated under common_control when congress wanted to apply to all trades_or_businesses whether or not incorporated under common_control principles that are similar to the principles in then sec_44f and sec_41 relating to a controlled_group of corpora- tions congress knew how to and did so mandate if congress had wanted to exclude from or include in the calculation under sec_41 the gross_receipts of all foreign unincorpo- rated trades_or_businesses eg deere’s foreign branches on the basis of principles similar to the principles that congress prescribed in the second sentence of sec_41 in the case of foreign_corporations it knew how to so mandate and would have so mandated it did not the silence of congress is strident we turn next to petitioner’s argument that the legislative_history of sec_41 demonstrates that congress did not intend to include in the calculation under sec_41 the total annual gross_receipts of deere’s foreign branches in support of that argument petitioner asserts although the second sentence of sec_41 expressly refers only to foreign_corporations the legislative_history of the omnibus budget recon- ciliation act of in which congress added the gross_receipts component to the r e credit describes this provision differently stating t he bill provides that a foreign affiliate’s gross_receipts which are not effectively connected with the conduct_of_a_trade_or_business in the united_states do not enter into the computation of the credit the term affiliate has a broader meaning than the term corpo- ration the likely explanation for_the_use_of the broad term affiliate rather than corporation in the omnibus budget reconciliation act of legislative_history is that the budget committee viewed the taxpayer under sec_41 as being the con- trolled group of both foreign_corporations and foreign unincorporated trades_or_businesses consistent with sec_41 as such the budget committee used the broad term affiliate to encompass trades or busi- nesses as well as corporations both of which may constitute members of the controlled group--ie the taxpayer under the statute fn ref omitted 34in petitioner’s supplemental memorandum petitioner re- states the argument in petitioner’s filings that is discussed in the text in petitioner’s supplemental memorandum petitioner argues petitioner believes that there generally should be symmetry between the treatment of foreign and domestic taxpayers this symmetry lies at the heart of peti- tioner’s position specifically it is petitioner’s position that any receipt from a trade_or_business that would be expressly included in gross_receipts by virtue of sec_41 if derived by a foreign_corporation should similarly be included if derived by a foreign_partnership foreign sole_proprietorship or foreign_branch conversely any receipt attributable to the activities of a foreign_corporation that would not be included in gross_receipts pursuant to sec_41 should not be required to be included in gross_receipts where the activities are conducted by a foreign part- nership foreign sole_proprietorship or foreign_branch petitioner believes that congress intended this equality in treatment we reject petitioner’s argument that the legislative_history of sec_41 shows that congress did not intend to include in the calculation under sec_41 the total annual gross_receipts of deere’s foreign branches petitioner’s reliance on the legislative_history of the second sentence of sec_41 which refers to a foreign_affiliate is improper and misplaced the second sentence of sec_41 is clear and unambiguous on its face and applies only in the case of a foreign corporationdollar_figure we generally may not resort to legislative his- tory to give meaning to a clear and unambiguous statute see eg 489_us_235 122_tc_1 we may not resort here to the legislative_history of the clear and unambiguous second sentence of sec_41 on which peti- tioner relies that history does not support let alone unequiv- ocally support petitioner’s argument that congress did not intend to include in the calculation under sec_41 the total annual gross_receipts of deere’s foreign branches see eg 83_tc_742 even though the legislative_history on which petitioner relies used the term foreign_affiliate that term is itself ambiguous and congress used the unambiguous term foreign 35the second sentence of sec_41 begins in the case of a foreign_corporation corporation when it enacted the second sentence of sec_41 furthermore the concept effectively connected with the conduct_of_a_trade_or_business within the united_states which congress used in the second sentence of sec_41 in the case of a foreign_corporation is a concept that con- gress enacted into the code and that applies to a foreign corpo- ration as well as to a nonresident_alien_individual it is not a concept that the code applies to a foreign_affiliate that is not a foreign_corporation see sec_882 sec_872 the clear and unambiguous language of the second sentence of sec_41 is controlling we turn now to another argument that petitioner advances in support of its position on the issue presented petitioner argues interpreting gross_receipts under sec_41 to exclude gross_receipts from foreign branches such as those operated by deere is consistent with the histori- cal focus of the r e credit on domestic activities which did not change when the gross_receipts components of the r e credit were originally introduced as part of the omnibus budget reconciliation act of in support of that argument petitioner asserts the r e credit has been focused on activities within the united_states since its original enactment in interpreting gross_receipts to include only domestic gross_receipts maintains that domestic focus 36see supra note in no way did congress intend the gross_receipts component of the base_amount calculation to fundamentally alter the basic framework of the r e credit by changing its historic domestic focus similarly there is nothing about the addition of the alternative_incremental_research_credit under sec_41 to the r e credit that alters the domestic orientation of the statute the legisla- tive history of the alternative_incremental_research_credit provides no explanation as to the purpose of that credit but there is no purpose apparent in that regime to expand the scope of the credit in general and the calculation of gross_receipts in particular beyond the taxpayer’s domestic activities fn ref omitted as we understand it petitioner is arguing that the his- toric domestic focus of the credit_for_increasing_research_activities was on both the making of research expenditures in the united_states and the conduct of a taxpayer’s trade_or_business in the united_states according to petitioner its interpreta- tion of the term gross_receipts is consistent with the alleged historic domestic focus of the credit_for_increasing_research_activities on the conduct of a taxpayer’s trade_or_business in the united statesdollar_figure 37in petitioner’s supplemental memorandum petitioner ar- gues whether a particular receipt is required to be taken into account for purposes of sec_41 should be determined primarily by whether or not the receipt has the requisite nexus with the united_states in the case of a domestic taxpayer petitioner believes that the essential consideration is whether or not the receipt in question forms part of the taxpayer’s u s continued we reject petitioner’s argument regarding the alleged historic domestic focus of the credit involved here in when congress first enacted the credit_for_increasing_research_activities into the code and thereafter when congress reenacted that credit into the code it did so in order to provide incen- tives for greater private activity in research h rept supra pincite c b pincite s rept supra pincite c b pincite which would thereby encourage business firms to perform the research necessary to increase the innovative qualities and efficiency of the u s economy h rept supra pincite c b vol pincite s rept supra pincite c b vol pincite throughout the history of the credit_for_increasing_research_activities congress excluded from research qualifying for the credit research conducted outside the united_states see then sec_44f sec_41 in doing so congress wanted to ensure that expenditures_for research which is conducted outside the united_states do not enter into the credit computa- tion whether or not the taxpayer is located or does business in the united_states the test is whether the laboratory experiments etc actually take place in this country continued trade_or_business or is attributable to a trade_or_business being conducted outside of the united_states fn ref omitted 38in congress expanded the definition of qualified_research in sec_41 to include certain research conducted in not only the united_states but also the commonwealth of puerto continued h rept supra pincite c b pincite as made clear in the above-quoted legislative_history of the credit_for_increasing_research_activities the historic domestic focus of congress in providing that credit was to promote expenditures_for research conducted in the united_states it was not on whether or not the taxpayer is located or does business in the united_states id we reject petitioner’s assertion that in the case of a u s_corporation the essential consider- ation is whether or not the receipt in question forms part of the taxpayer’s u s trade_or_business or is attributable to a trade_or_business being conducted outside the united_states we conclude that neither the structure or the legislative_history of sec_41 nor the so-called historic domestic focus of the credit_for_increasing_research_activities establishes that congress intended to exclude the total annual gross_receipts of deere’s foreign_branch operations from the computation under sec_41 of petitioner’s average annual gross_receipts for the taxable years preceding the taxable_year at issue ended continued rico and any possession_of_the_united_states see sec_41 petitioner does not claim that what it calls a marginal expansion in of the definition of qualified_research is material to resolving the issue presented here nor does petitioner maintain that the following phrase that congress added at the end of sec_41 in when congress expanded the definition of qualified_research is material to resolving the issue here the commonwealth of puerto rico or any possession_of_the_united_states october dollar_figure during each of the taxable years ended date through the total income that petitioner reported on page line of petitioner’s consolidated_return included the amounts if any from the operations during each of those years that deere conducted through deere’s german branch deere’s italian branch and deere’s swiss branch petitioner has failed to establish and we have not found any valid reason for excluding those amounts from the calculation under sec_41 petitioner’s final argument in support of its position on the issue presented is that even if the gross_receipts from deere’s foreign_branch operations were construed to be within the literal meaning of ‘gross receipts’ under sec_41 the court should interpret the statute to exclude such receipts in support of that argument petitioner asserts even if the term gross_receipts under sec_41 could be read literally to include gross_receipts from deere’s foreign_branch operations thi sec_39neither sec_41 nor its legislative_history sheds any light on why congress decided in the case of a foreign corpora- tion to include in gross_receipts under sec_41 only gross_receipts which are effectively connected with the conduct_of_a_trade_or_business within the united_states the reason that congress did so might simply have been that the credits permitted by inter alia sec_38 which includes the credit_for_increasing_research_activities under sec_41 are not allowed against the flat_tax of percent imposed by sec_881 and sec_1 b income_tax regs on the income of a foreign_corporation which is not effectively connected with the conduct_of_a_trade_or_business within the united_states see sec_1_882-1 income_tax regs court should reject that reading to avoid a result plainly at variance with the congressional intent behind the r e credit we reject for the reasons discussed above petitioner’s assertion that the inclusion of the total annual gross_receipts of deere’s foreign branches in the calculation under sec_41 is plainly at variance with the congressional intent behind the r e credit in further support of its argument that even if we were to hold that the literal meaning of the term gross_receipts in sec_41 includes the total annual gross_receipts of deere’s foreign branches we should nonetheless interpret that section to exclude those receipts petitioner asserts it would be odd for the statute to be interpreted to effectively discriminate in favor of foreign corpora- tions and against united_states corporations because foreign_corporations do not have to include their gross_receipts except for those that are not sic effectively connected with a united_states trade_or_business under sec_41 requiring deere to include receipts from its foreign_branch operations would have the relative effect of penalizing deere and benefitting its foreign competitors without any appar- ent justification under the statute or legislative_history we reject petitioner’s assertions petitioner has failed to persuade us that requiring it to include the total annual gross_receipts of deere’s foreign branches in the calculation under sec_41 will have the discriminatory effect about which petitioner complainsdollar_figure in any event the second sentence of sec_41 on which petitioner relies to support its argument regarding the alleged discriminatory effect about which it complains is as discussed above clear and unambiguous and applies only in the case of a foreign_corporation we have found nothing in sec_41 its legislative_history or petitioner’s arguments that permits us to conclude that in the case of a foreign unincorporated trade_or_business such as deere’s foreign branches we must apply principles similar to the principles in the second sentence of sec_41 that apply in the case of a foreign_corporation we hold that petitioner is required to include in the calculation under sec_41 of its average annual gross_receipts for the taxable years preceding the taxable_year ended date the total annual gross_receipts of deere’s foreign branches for each of those preceding_taxable_years 40a u s_corporation might complain that congress discrimi- nated against it by requiring it to include worldwide income in total income which after any deductions allowed by the code is subject_to tax under sec_11 whereas a foreign_corporation conducting business in the united_states must include only income which is effectively connected with the conduct_of_a_trade_or_business within the united_states in total income which after any deductions allowed by the code is subject_to tax under sec_11 nonetheless congress chose to do so for what it believed were good reasons we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing an order denying petitioner’s motion and granting respondent’s motion and decision for respondent will be entered
